Per Curiam.
Following disposition of the appeal in State v.1 Harrington, 128 Vt. 242, 260 A.2d 692, a presentment for disbarment, previously filed against this respondent, was brought forward and a committee appointed, pursuant to 4 V.S.A. § 844. The findings of that committee report the conviction and sentencing of the respondent for a felony involving an intended extortion, as reported in the case already cited. •
The committee also found that the respondent’s personal reputation as an ethical and truthful attorney was good, and that he had never previously been subject to any disciplinary action. It is unmistakable that it was the judgment of the committee that the respondent’s overzealousness in pursuing his client’s interests led him into criminal conduct. This is an excess which indicates an unfitness to practice the profession of the law, and the committee so found.
We accept the report of the committee.

*446
Judgment that John B. Harrington is removed from the office of attorney and counsellor at law and solicitor in chancery and his name is stricken from the rolls.